DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-17 are pending 
Claims 1-17 are under consideration in the instant office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits. See attached copy of the PTO-1449.

Priority
This application claims benefit of U.S. Provisional Application No. 62/950,828 filed on 12/19/2019. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7, 9, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3, 5-7, 9, and 15-17, the phrase "e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 3-5, the phrase "and/or" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-17 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2019/0192511) in view of Vyas et al. (An evaluation of lumateperone tosylate for the treatment of schizophrenia, Expert Opinion on Pharmacotherapy, published 11/30/2019, 21:2, pp. 139-145, as disclosed in IDS).
Li is drawn towards dispersions of lumateperone for the treatment of schizophrenia (see abstract; paragraphs 0004, 0122; claim 9).  Li teaches such dispersions in the form of a tablet or capsule (claim 26).  Li teaches such dispersions further comprising croscarmellose sodium, gelatin, magnesium stearate, mannitol, and colorants (paragraph 0118).  Regarding claims 5-6, Li is silent as to patients under concomitant treatment with a CYP3A4 inducer or wherein the patient does not have moderate or severe hepatic impairment, which would read on the limitations of claims 5-6.
Li does not teach a dosage of 42 or 60 mg of lumateperone.  Li does not teach wherein the patient is less than 65 years of age.  Li does not teach wherein the patient has, or is at risk of developing, hyperglycemia or diabetes mellitus or weight gain.
Vyas et al. is drawn towards an evaluation of lumateperone tosylate for the treatment of schizophrenia (see abstract).  Vyas et al. teaches treating schizophrenia patients aged 18-60 years receiving 60 mg once daily, and that peak D2RO for 60 mg lumateperone was 39%, which is lower than other second-generation antipsychotics at their effective doses and probably contributes to the favorable safety and tolerability profile of lumateperone, with no clinically significant changes in vital signs, cardiometabolic measurements and a reduced risk for movement disorders and hyperprolactinemia (pg. 142, right column, first paragraph).  Regarding claims 7-13, Vyas et al. teaches that 'atypical' or second-generation antipsychotics such as risperidone cause side effects including weight gain and diabetes mellitus, which has lead to a need for a  drug with a benign adverse effect profile (pg. 140, left column, second and third paragraph).  As a consequence, it would follow that one of ordinary skill in the art would administer lumateperone to treat patients that have previously been treated with ‘atypical’ or second-generation antipsychotics and suffer from diabetes mellitus or weight gain in order to avoid such side effects.  Vyas et al. teaches that at 60 mg, lumateperone also reduced PANSS positive symptom score of schizophrenia as compared to placebo (pg. 142, left column, first paragraph).
It would have been obvious to one of ordinary skill in the art to treat schizophrenia comprising administering a dosage of 42 or 60 mg of lumateperone and wherein the patient is less than 65 years of age, as suggested by Vyas et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since administration of 60 mg of lumateperone to patients aged 18-60 years for the treatment of schizophrenia was found to be efficacious, safe, and tolerable as taught by Vyas et al. (pg. 142, right column, first paragraph), with a reasonable expectation of success absent evidence of criticality of the particular steps.
Regarding claims 14-17, when the composition recitations are met, the desired properties are met, as any component that materially affects the composition and its properties would have to be present in the claim to be commensurate in scope (i.e. claim 14).  Additionally, when the composition is delivered in the same manner as claimed, the effects of the composition would be the same such as the therapeutic profile, as they are a direct result of the components of the composition and the mode of administration which are met by the art, whereby the resulting properties and effects would intrinsically be met. A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.  The court held that when a "‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention." Id. However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).  (MPEP 2111.04 I).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2019/0192511) and Vyas et al. (An evaluation of lumateperone tosylate for the treatment of schizophrenia, Expert Opinion on Pharmacotherapy, published 11/30/2019, 21:2, pp. 139-145, as disclosed in IDS) as applied to claims 1-2 and 4-17 above, and further in view of Berecz et al. (WO 2019/102240).
The teachings of Li and Vyas et al. are presented above.
Li and Vyas et al. do not teach a composition of lumateperone further comprising talc.
Berecz et al. is drawn towards the manufacture of lumateperone and its salts (see abstract).  Berecz et al. teaches compositions comprising lumateperone can further comprise conventional pharmaceutical carriers such as talc (pg. 45, lines 12-16).
It would have been obvious to one of ordinary skill in the art to formulate a composition of lumateperone further comprising talc, as suggested by Berecz et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since talc is a conventional pharmaceutical carrier that is suitable for formulation with lumateperone as taught by Berecz et al. (pg. 45, lines 12-16, with a reasonable expectation of success absent evidence of criticality of the particular steps.

Conclusion
Claims 1-17 are rejected.                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628                                                                                                                                                                                         
/SAVITHA M RAO/Primary Examiner, Art Unit 1629